DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the AFCP 2.0 filed on 2/3/2021.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Kirsten Thomson on February 11, 2020

Claims
Please replace claims as following: 

Claim 16 (Currently Amended) A source node, comprising: 
one or more hardware processors; and 
data storage device configured to store computer-readable instructions that, when executed by the one or more hardware processors, cause the source node to perform tasks comprising:
determining a map for a document using a source node, the map for the document comprising information about portions of the document, including hash sums calculated by the source node for each of the portions of the document, and a corresponding number of distribution nodes;
for each of the portions of the document: selecting a distribution node based on a trust value associated with the distribution node, and wherein the distribution node is 
9sending the portion of the document from the source node to the selected distribution node; 
recording, via a mediator node, a first transaction at a distributed storage system to record information related to the map for the document using the source node;
determining, at the source node, to distribute the document; and 
after determining to distribute the document, the source node: 
recording, via the mediator node, a second transaction at the distributed storage system, the second transaction related to a distribution identifier associated with the map for the document, and sending a distribution notification that comprises the map for the document and the distribution identifier; 
receiving, via a destination node, each of the portions of the document from each of the selected distribution nodes; 
calculating, via the destination node, hash sums of each of the received portions of the document; 
comparing, via the destination node, the calculated hash sum for each received portion of the document with the corresponding hash sum in the map for the document calculated by the source node for each of the portions of the document; 
if the compared hash sums are the same, 
(i) determining, via the destination node, that an assembled copy of the document is accurate, 

10(iii) recording, via the mediator node, the trust value transaction at the distributed storage system; 
if the compared hash sums are different, 
(i) determining, via the destination node, that an assembled copy of the document is inaccurate,
(ii) sending, via the destination node, a trust value transaction to the mediator node to decrease the trust value of each of the selected distribution nodes, and 
(iii) recording, via the mediator node, the trust value transaction at the distributed storage system.
	











Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to distributing documents. A source node can determine a map for a document, where the map can include information about a number of portions of the document and a corresponding number of distribution nodes. The source node can, for each portion of the number of portions of the document, send the portion of the document to the corresponding distribution node. The source node can record, at a distributed storage system, a first transaction that records information related to the map for the document using the source node. The source node can determine to distribute the document. After determining to distribute the document, the source node can: record a second transaction related to a distribution identifier associated with the map for the document at the distributed storage system and can send a distribution notification that comprises the map for the document and the distribution identifier.

The closest prior art, as previously recited, are Barton et al. (US 2012/0233228 A1), Glick (US 8,627,463 B1), Hock (US 2008/0289006 A1), Spertus et al. (US 7,529,785 B1), Yu (US 9,620,527 B2) and Jimenez (US 201/0006504 A1) in which, Barton discloses The object storage system divides files into a number of object segments, each segment corresponding to a portion of the object, and stores each segment individually in the cloud storage system. The system also generates and stores a manifest file describing the relationship of the various segments to the original data file. Requests to retrieve the segmented file are fulfilled by consulting the manifest file and using the information from the manifest to reconstitute the original data file from the constituent segments. Modifying, appending to, or truncating the 

 determining a map for a document using a source node, the map for the document comprising information about portions of the document, including hash sums calculated by the source node for each of the portions of the document, and a corresponding number of distribution nodes; for each of the portions of the document; selecting a distribution node based on a trust value associated with the distribution node,  and wherein the distribution node is eligible for selection to store one of the portions of the document if the trust value is larger than a trust-value threshold, and sending the portion of the document from the source node to the selected distribution node; recording, via a mediator node, a first transaction at a distributed storage system to record information related to the map for the document using the source node; determining, at the source node, to distribute the document; and after determining to distribute the document, the source node: recording, via the mediator node, a second transaction at the distributed storage system, the second transaction related to a distribution identifier associated with the map for the document, and 2sending a distribution notification that comprises the map for the document and the distribution identifier, receiving, via a destination node, each of the portions of the document from each of the selected distribution nodes; calculating, via the destination node, hash sums of each of the received portions of the document; comparing, via the destination node, the calculated hash sum for each received portion of the document with the corresponding hash sum in the map for the document calculated by the source node for each of the portions of the document; and if the compared hash sums are the same, (i) determining, via the destination node, that an assembled copy of the document is accurate, (ii) sending, via the destination node, a trust value transaction to the mediator node to increase the trust value of each of the selected distribution nodes, and (iii) recording, via the mediator node, the trust value transaction at the distributed storage system; if the compared hash sums are different, (i) determining, via the destination node, that an assembled copy of the document is inaccurate, (ii) sending, via the destination node, a trust value transaction to the mediator node to decrease the trust value of each of the selected distribution nodes, and 3(iii) recording, via the mediator node, the trust value transaction at the distributed storage system. For example, none of the cited prior art teaches or suggest the steps of Claim 8: receiving, at a destination node, a distribution notification that comprises a map for a document and a distribution identifier, the map for the document comprising information about portions of the document, including hash sums calculated by the source node for each of the portions of the document, and a corresponding number of distribution nodes; for each of the portions of the document, the destination node sending a request for the portion of the document to the corresponding distribution node, wherein the request comprises the distribution identifier and a search index; the corresponding distribution nodes each determining whether the search index is valid; if the search index is determined to be invalid, the corresponding distribution nodes each sending at least one mediator node an indication that the request for the portion of the document is invalid, the at least one mediator node decreasing a trust value associated with the destination 5node, and the at least one mediator node determining if the trust value of the destination node is below a trust-value threshold such that the destination node is prohibited from sending document requests; if the search index is determined to be valid, receiving a document at the destination node by receiving at least one portion of the portions of the document; calculating, via the destination node, hash sums of each of the received portions of the document; comparing, via the destination node, the calculated hash sum for each received portion of the document with the corresponding hash sum in the map for the document; and if the compared hash sums are the same, (i) determining, via the destination node, that an assembled copy of the document is accurate, and (ii) sending, via the destination node, a trust value transaction to the mediator node to increase the trust value of each of the selected distribution nodes; if the compared hash sums are different, (i) determining, via the destination node, that an assembled copy of the document is inaccurate, and (ii) sending, via the destination node, a trust value transaction to the mediator node to decrease the trust value of each of the selected distribution nodes.

Therefore the claims are allowable over the cited prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439